Citation Nr: 1302884	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  08-00 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD). 

2.  Entitlement to service connection for diabetes mellitus, Type II. 

3.  Entitlement to service connection for rheumatoid and generalized arthritis, including as secondary to service-connected residuals of amputation of the right fourth toe and distal phalanx fracture (right fourth toe disability). 

4.  Entitlement to service connection for an acquired psychiatric disorder, including an anxiety disorder. 

5.  Entitlement to service connection for cellulitis of the right leg, including as secondary to service-connected right fourth toe disability. 

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of fracture of the left tibia and fibula with chronic osteomyelitis, including as secondary to service-connected residuals of amputation of the right fourth toe and distal phalanx fracture. 

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for lumbar degenerative disc disease, including as secondary to service-connected residuals of amputation of the right fourth toe and distal phalanx fracture. 

8.  Entitlement to an increased evaluation for right fourth toe disability, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo



INTRODUCTION

The Veteran served on active duty from August 1961 to August 1965. 

This appeal arises from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  A hearing before a decision review officer (DRO) at the RO was conducted in November 2009.  In March 2011, the Veteran offered personal testimony at a hearing conducted by the undersigned Veterans Law Judge (VLJ).  The Board remanded the claim in April 2011 for further development and consideration. 


FINDINGS OF FACT

1.  The Veteran did not suffer from COPD during his active service.

2.  The Veteran did not suffer from diabetes mellitus during his active service nor did it become manifest within one year of separation from active service.

3.  The Veteran did not suffer from rheumatoid and generalized arthritis during his active service, nor did it become manifest within one year of separation from active service, and there is no competent evidence linking it to his service-connected right fourth toe disability.

4.  The Veteran did not suffer from an acquired psychiatric disorder during his active service nor did a psychosis become manifest within one year of separation from active service.

5.  The Veteran did not suffer from cellulitis of the right leg during his active service, and there is no competent evidence linking it to his right fourth toe disability.

6.  The Veteran has a single, superficial, and painful scar on the tip of his right fourth toe; however, the evidence is against a finding that it approximates a moderately severe foot injury. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for COPD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012). 

2.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).

3.  The criteria for service connection for rheumatoid and generalized arthritis have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).

4.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).

5.  The criteria for service connection for cellulitis of the right leg have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012).

6.  The criteria for a rating in excess of 10 percent for right fourth toe disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.118, Diagnostic Codes 5284, 7804, 7805 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with complete notice in May 2011, subsequent to the initial adjudication.  While the notice was not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in an August 2012 supplemental statement of the case, following the provision of notice.  The appellant has not alleged any prejudice as a result of the untimely notification, nor has any been shown.  

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained and associated with the claims file the Veteran's service treatment records, post-service VA and private treatment records, and Social Security Administration records.  The Board remanded the claim to obtain information from the Veteran to obtain pertinent treatment records.  VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.

The RO obtained VA examinations with nexus opinions regarding the Veteran's COPD and rheumatoid and generalized arthritis service connection claims, and obtained and examination of his service-connected right fourth toe disability.  However, VA compensation and pension examinations are not required for the other service connection claims being denied in this appeal.  The Board may order an examination when the record shows that the Veteran has a current disability, indicates that this disability may be associated with the Veteran's active service, and does not contain sufficient evidence for the Board to make a decision on the issue.  38 U.S.C.A. § 5103A(d)(2).  If the record indicates that there may be a nexus between the current disability and any service related incident, then the Board may order an RO to have a claimant examined.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In this case, there is no credible indication from any source that the Veteran's claimed conditions could be related to service.  Therefore, the Board may consider the medical records already in the file without requiring a VA examination. 

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) and Decision Review Officer (DRO) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the DRO and Board hearings, the DRO and VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the claims.  They asked specific questions, however, directed at identifying whether the Veteran had particular symptoms pertaining to these claims.  The DRO and VLJ sought to identify pertinent evidence not currently associated with the claims.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearings.  As such, the Board finds that, consistent with Bryant, the VLJ/DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Analysis

A.  Service Connection Claims 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Diabetes mellitus, arthritis, or psychosis may be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  According to 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders: brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder not otherwise specified; schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder.  See also 38 C.F.R. § 4.130, Diagnostic Codes 9201-11 (listing schizophrenia and other psychotic disorders).   

A disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

The Veteran's service treatment records, including separation examination in August 1965, are negative for any findings, complaints, or treatment of the disabilities at issue.  

Regarding COPD, the earliest record of respiratory treatment is dated in May 1979, when the Veteran was diagnosed to have bronchitis with bronchospasm.  At that time he related a 5 to 10 day history of multiple episodes of near syncope.  Subsequent records show diagnoses of COPD.  The Veteran claims he was hospitalized at a private facility with pneumonia in 1967.  A search for these yielded no such records.  With no evidence of the claimed disability until many years after service, however, and none linking the disability to service, there is no basis in the record to award service connection.  The Veteran claims inhaling numerous chemicals in service, particularly jet fuel and solvents for cleaning aircraft parts, caused his current COPD.  He has not shown himself to have the expertise to offer any probative opinions on a subject as technical as the cause of a respiratory condition, and therefore, any such contention is not accorded any probative value.  

The Veteran's private physician, A. Joseph Ott, M.D., in a November 2009 treatment note stated "Dr. Asher indicate[d] that [the Veteran] was exposed to irritant inhalants which left him ill.  He has had breathing difficulties since then.  It appears to me that his respiratory problems could be related to exposure to these respiratory irritant inhalants."  

Given the tentative nature of the opinion finding only a "possible" relationship between service and current respiratory disability, the Board assigns minimal probative value to this opinion.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative).  Of greater probative value to the Board is the more definitive opinion following the June 2009 VA examination.  After review of the Veteran's claims file and examination, the examiner found that it was less likely as not that exposure to jet fuel and cleaning solvents cause his COPD.  The conclusion is supported by a logical rationale; namely the weak association between jet fuels and benzene as causes of COPD in medical literature, and the presence alternative explanations for the Veteran's COPD, such as smoking.  

The Veteran submitted an article from a union publication indicating that workers using solvents experience respiratory problems.  A medical article or treatise can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon subjective facts rather than unsubstantiated lay opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case the article proffered by the Veteran is not combined with the opinion of a medical professional.  The Board accordingly finds the treatise proffered by the Veteran to be of no probative value in this case.

With no probative evidence of the claimed disability until many years after service, however, and no competent, probative evidence linking the disability to service, there is no basis in the record to award service connection.  

Regarding diabetes mellitus, the earliest record of treatment is a April 1999 private progress note indicating that the Veteran was given a glucose monitor.  A July 1999 progress note indicted he complained of severe fatigue, polyuria, polydipsia, blurred vision, and no appetite.  He stated he had lost 40 pounds since an April 1999 coronary artery bypass graft surgery.  After a blood test showing a glucose level of 519, new onset diabetes mellitus type II was diagnosed.  Subsequent records show diagnoses of diabetes mellitus.  The Veteran testified that diabetes mellitus was first diagnosed in 1999; however, he contends in-service exposure to chemicals and in-service weight gain due to eating too much sugary foods caused his diabetes mellitus.  He testified he did not know during service that the symptoms he suffered from were, in fact, diabetes mellitus; but he now believes that they were symptoms of diabetes mellitus.  In addition, he did not seek treatment for the symptoms because he was working on a secret project and did not want to reveal any secrets to medical personnel.  No medical or other probative evidence links the Veteran's diabetes mellitus to service, including in-service exposure to chemicals or weight gain.  The Veteran does not have the expertise to offer probative opinions on the causes of the claimed condition.  With no evidence of the claimed disability until many years after service, and none linking the disability to service, there is no basis in the record to award service connection.  

Regarding rheumatoid and generalized arthritis, the earliest record of treatment is a December 1986 private progress note which diagnosed osteoarthritis.  Subsequent records show diagnoses of osteoarthritis of various joints.  A June 2000 rheumatoid factor blood test was negative.  December 2007 bilateral hand X-rays contained finding consistent with rheumatoid arthritis of the hands.  No medical evidence links the Veteran's arthritis to service.  The Veteran contends that weekly falls caused by his service-connected right fourth toe disability resulted in the arthritis.  The Veteran's osteoarthritis treatment records do not contain any indication any fall ever precipitated any of the problems.  Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran, long after the fact, especially when unsubstantiated.)  With no credible evidence of the claimed disability until many years after service, and none linking the disability to service or to falls caused by his service-connected disability, there is no basis in the record to award service connection.  Finally, the examiner who conducted the February 2005 VA examination stated that the Veteran's left ankle trauma due to a slip on ice was the result of the condition of the ground, not the service-connected right fourth toe disability.  In addition, the examiner stated that a diagnosis of rheumatoid arthritis is not supported, but even if present, this systemic condition could not be due to the right fourth toe disability.  

With respect to right leg cellulitis specifically, this is first referenced in 1988.  The Veteran claims that the condition was caused by his service-connected right fourth toe disability.  Significantly, none of the records of treatment suggest the condition was related to service or to his service-connected right fourth toe fracture.  Indeed, the only evidence to suggest right leg cellulitis is related to the service-connected disability come from the Veteran's unsubstantiated assertion.  He has not shown himself to have the expertise to offer any probative opinions on a subject as technical as the cause of cellulitis, and therefore, any such contention is not accorded any probative value.  This absence of any findings linking the condition to his right fourth toe disability is strong evidence against the conclusion that the right leg cellulitis was caused or aggravated by service, and service connection is therefore, denied.   

Regarding psychiatric disability, the earliest record of psychiatric treatment is dated in April 1985, when the Veteran was diagnosed to have an acute anxiety attack.  At that time he related a 5 to 10 day history of multiple episodes of near syncope.  Subsequent records show diagnoses of chronic anxiety, panic disorder, mood disorder, posttraumatic stress disorder (PTSD), depression, stress, and rule out schizo-affective disorder.  The Veteran indicted that he was anxious, depressed and under stress in service, and suffered two nervous breakdowns shortly after separation from service requiring private hospital treatment with Thorazine.  "Thorazine is a psychotropic drug used for the manifestations of psychotic disorders."  Ashley v. Brown, 6 Vet. App. 52, 54 (1993).  He stated he was also treated with Sodium Pentothal and electric shock treatment.  The Veteran submitted a private treatment note from Bennett N. Asher, M.D., dated in August 2006 which indicates that he had problems in the military, was hospitalized at a Dallas, Texas hospital in 1966 and 1967 for three or four weeks, and was treated by Dr. B. L. Shin.  Dr. Asher also stated that he treated the Veteran with Thorazine.  A search for these circa 1960's private psychiatric treatment records yielded no such records.  Dr. Asher did not state, nor do any of his treatment records from the 2000's indicate, that he treated the Veteran for a psychiatric condition in the 1960's.

With no contemporaneous evidence of the claimed disability until many years after service, and none linking the disability to service, there is strong evidence against the conclusion the disability was incurred in service.  

Dr. Ott also stated, in a January 2008 letter, stated that the Veteran has several service-related conditions, including COPD, chronic lung disease, nerves, depression, posttraumatic stress disorder (PTSD), and chronic pain.  Dr. Ott's short statement is conclusory, did not discuss the nature of these problems, and was unenhanced by any commentary, supporting rationale, examination reports, or findings, frustrating the Board's ability to weigh its probative value in any meaningful way.  

To be considered probative evidence, a conclusion from a doctor or other medical professional must be enhanced by sufficient commentary so as to allow for weighing of that conclusion.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion."); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("The Board must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."); Miller v. West, 11 Vet. App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.").  Given the nature of Dr. Ott's opinion, the Board finds that it has no probative value and cannot serve as a nexus between the Veteran's conditions or his active service, nor can it serve as an "indication" of such a nexus sufficient to require a VA examination.  

The Veteran and several relatives contend that most of these disabilities began in service and that the Veteran has suffered from them since service.  These statements are contradicted by the normal findings found on service separation examination.  The probative value of these contentions is further reduced by the absence of any complaints of the disabilities at issue in medical histories the Veteran provided when seeking treatment for unrelated conditions in the 1970's and early 1980's, the negative findings for the disabilities at issue on examinations during that treatment, and his failure to mention these conditions when he sought service connection for various other disabilities in 1995 and 2001.  Thus, the Board finds that any lay statement that the Veteran suffered from symptoms of COPD, diabetes mellitus, and an acquired psychiatric disorder since service is not credible.  Given that conclusion, and with the other evidence failing to show any complaints of these conditions until many years after service, as well failing to link any current disability to service, or linking his rheumatoid and generalized arthritis and right leg cellulitis to his service-connected right fourth toe disability; a basis upon which to establish service connection for the disabilities at issue has not been presented.  

The preponderance of the evidence is against the claims; there is no doubt to be resolved; and service connection is not warranted. 

B.  Increased Rating Claim

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

The assignment of a particular Diagnostic Code is 'completely dependent on the facts of a particular case.'  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In this case, the Board has considered whether other rating codes  are more appropriate than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

A fire extinguisher fell on the Veteran's right foot resulting in right fourth toe amputation of the distal tuft of the distal phalanx.  

The Veteran's right fourth toe disability is rated 10 percent disabling under Diagnostic Codes 5284-7804.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  The Veteran requested an increased rating for the disability in August 2004.  He contends that his disability is more disabling than currently evaluated because it causes great pain and loss of function.  

The Board notes that the criteria for rating scars have recently changed; however, the changes are only applicable to claims filed on or after the effective date of the regulation change, October 23, 2008.  See 73 Fed. Reg. 54,708-12 (September 23, 2008).  As the present claim was filed before that date, with no request to review under the new criteria, the changes are not applicable, and claim will be considered under the "old" criteria. 

Under Diagnostic Code 7804, a 10 percent rating is the highest rating assignable for a superficial scar that is painful on examination.  A rating in excess of 10 percent could be awarded for a scar that is deep or causes limitation of motion, and is of a certain size; or if the scar is rated on limitation of function of the affected part.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7805. 

Under Diagnostic Code 7801, scars, other than head, face, or neck, that are deep or that cause limited motion, warrant a 10 percent evaluation where the area or areas exceeds 6 square inches (39 sq. cm.); a 20 percent rating is assignable when the area of the scar exceeds 12 square inches (77 sq. cm.), and even higher ratings are assignable for scars shown to affect a greater area.  38 C.F.R. § 4.118, Diagnostic Code 7801.  A deep scar is one associated with underlying soft tissue damage.  Id.  at Note (2). 

Scars, other than head, face, or neck, that are superficial and that do not cause limited motion warrant a 10 percent rating for area or areas of 144 square inches (929 sq. cm.) or greater.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.

The Veteran's scar was noted on April 2002 VA examination to be unremarkable.  It was described as a thin scar that goes from the edge of the nail bed to the tip of the toe, and that it appeared to be sensitive to touch.  This description does not yield a higher rating under Diagnostic Codes 7801 and 7802.  

Diagnostic Code 5284, for other foot injuries, provides for a 10 percent rating for a moderate foot injury.  A moderately severe foot injury warrants a 20 percent disability evaluation and a severe foot injury is assigned a 30 percent disability evaluation.  A note to Diagnostic Code 5284 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284. 

Words such as 'moderate,' 'moderately severe,' and 'severe' are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are 'equitable and just.'  38 C.F.R. § 4.6.  Use of terminology such as 'severe' by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Similarly, scars may also be rated based on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

The Board notes the Veteran's complaints of severe pain, and loss of function due to the right fourth toe disability, particularly gait alteration and limited ability to ambulate.  He undergoes treatment for multiple lower extremities problems, and uses lower extremities braces, canes, and a wheelchair.  Examination and treatment records show an altered gait, diminished muscle strength and loss of sensation in the feet, with a February 2005 VA examination noting that the Veteran right fourth distal interphalangeal joint was ankylosed to 5 degrees.  The right fourth toe scar was tender to palpation, but not painful to sensation testing.  However, the record does not show that the Veteran's toe has produced all these other findings.  Symptoms that exist at the same time do not indicate causation or even a relationship.  Simply stated, this record does not reflect the Veteran's toe disability produced a moderately severe foot injury.  

At no time during the pendency of this claim, has the disability been more disabling than as currently rated.  The preponderance of the evidence is against the claim; there is no doubt to be resolved; and an increased rating is not warranted. 

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability which is productive of pain and functional impairment, manifestations that are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's right fourth toe disability and referral for consideration of extraschedular rating is not warranted.   


ORDER

Entitlement to service connection for COPD is denied.

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for rheumatoid and generalized arthritis is denied.

Entitlement to service connection for acquired psychiatric disorder is denied.

Entitlement to service connection for cellulitis of the right leg is denied.

Entitlement to an increased rating for right fourth toe disability is denied.  
 

REMAND

In April 2011, the claims to reopen were remanded by the Board for formal notice to be given the Veteran of the information and evidence necessary to reopen the Veteran's claims.  In its May 2011 letter, the AMC informed the Veteran that his claims were "previously denied because no new and material evidence."  The specific reasons the claims were previously denied was not provided to the Veteran.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, this matter must be remanded again for proper notice under 38 C.F.R. § 3.159(b)(1), including corrective notice under Kent.  Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following action: 

1.  Provide the Veteran formal notice of the information and evidence necessary to reopen his claims for service connection for lumbar spine disability and residuals of a tibia/fibula fracture, including the definition of new and material evidence and the specific basis for the prior final denials of these claims.  (The leg fracture was not treated in service, and the medical records did not link the claimed disability to a service connected disability; a chronic lumbar spine disorder was not shown in service, and competent evidence did not link current disability to service connected disability.)  

2.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with an appropriate supplemental statement of the case and be given opportunity to respond.  The case should then be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012). 



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


